Atkinson, J.
1. Where, upon, being arraigned on an accusation in a city court, the accused waived being indicted by the grand jury, he cannot thereafter in that court withdraw this waiver, but must go to trial upon the accusation.
2. Although when such case was first called the accused declined to have counsel appointed to defend him and also waived his right to be tried by a jury, the court could, with propriety, upon a subsequent day appoint counsel for the accused; and when this was done, and such counsel promptly moved to withdraw the previous waiver of trial by jury, the motion should have been granted, it not appearing that the State’s counsel made any point as to delay, or otherwise insisted that the granting of the motion would result in any prejudice to the State. See Brown et al. v. The State, 89 Ga. 340, and authorities there cited. Judgment reversed.